Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant's election with traverse of Group I directed to claims 1-19 in the reply filed on June 03, 2021 is acknowledged.  The traversal is on the ground(s) that Invention II is a method for controlling an electronic device with the same structure as that of Invention I.  This is not found persuasive because Invention II is directed to a process and Invention II is directed to an apparatus for its practice (MPEP 806.05(e)).  The apparatus as claimed can be practiced by another materially different apparatus and/or the apparatus as claimed can be used to practice another materially different process.  For example, the apparatus could slide up and down based on the force of a human hand, and certainly without preset signals.  Additionally, the method could extend the sliding seat for various uses including receiving signals other than sound in the receiving hole. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings submitted on have been reviewed and accepted by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,976,774 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claim language of the present application encompasses the more narrow scope of the patent as further shown below.
Application No.: 16/365,960
Patent No.: US 10,976,774 B2
1. An electronic device, comprising a frame, a sliding seat, and a receiver accommodated in the sliding seat;

1. An electronic device, comprising a frame, a sliding seat, a guiding mechanism, a drive mechanism, and a plurality of functional components, the plurality of functional components being accommodated in the sliding seat; 

the frame comprising a pair of side walls oppositely disposed and a top wall, the top wall defining an accommodating groove, and the accommodating groove extending through the pair of side walls; 

the sliding seat being slidably connected with the frame in the accommodating groove via the drive mechanism, and the guiding mechanism being disposed between the sliding seat and the frame, wherein the sliding seat driven by the drive mechanism extends from or is accommodated in the accommodating groove along a guiding direction of the guiding mechanism; 
the sliding seat being provided with at least one functional portion, wherein the plurality of functional components are able to transmit a signal through the at least one functional portion; 
a support plate covering the frame; and 
the guiding mechanism comprising: at least one sliding rail disposed on the support plate, wherein the sliding seat is slidably connected with the at least one sliding rail; and a guiding rod, having one end fixed in the 
the guiding rod extending in a longitudinal direction parallel to a longitudinal direction of the sliding rail; wherein the electronic device is provided with one said guiding rod, and the one guiding rod is disposed adjacent to the drive mechanism and has one end fixed to the drive mechanism; 
wherein the drive mechanism comprises a motor, a gear, a rack, and a drive block, and the motor, the gear, the rack, and the drive block are fixed to the support plate, wherein the gear is sleeved on a rotating shaft of the motor, the rack is engaged with the gear, the rack is slidable in the longitudinal direction of the sliding rail, the drive block is disposed between the rack and the sliding seat to make the drive block drive the sliding seat to slide when the rack slides, and the one guiding rod has one end fixed to the motor and the other end slidably connected with the drive block, or the drive mechanism comprises a motor, an active rod, and a drive block, and the motor, the active rod, and the drive block are fixed to the frame, wherein the active rod has one end fixedly connected with a rotating shaft of the motor, the drive block is in a driving connection with the active rod and is connected with the sliding seat to make the drive 
wherein the sliding seat defines at least one connecting hole and the drive mechanism further comprises at least one connecting rod, wherein the at least one connecting rod has one end fixed to the drive block and the other end passing through the connecting hole of the sliding seat, and a central axis of the connecting rod is perpendicular to the support plate to make the sliding seat slide relative to the connecting rod.

9. The electronic device of claim 8, wherein the sliding seat defines a first receiving hole, and the receiver communicates with the first receiving hole on the sliding seat, wherein a sound signal of the receiver is output through the first receiving hole after the receiver extends from the accommodating groove.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647